Citation Nr: 1339004	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  07-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hidradenitis of the groin. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1968 to April 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran provided testimony at a June 2009 Travel Board hearing in Seattle before a Veteran's Law Judge who is no longer with the Board.  A transcript is associated with the claims folder.  In February 2012, the Veteran was offered a new hearing, and he sent correspondence received in March 2012 indicating he did not wish to have a new hearing and for his case to be considered on the evidence of record.

The Board remanded the case in January 2010 for additional development, and again in June 2012.  As discussed below, another remand is necessary to decide the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that the issue of service connection for hidradenitis must be remanded again to obtain an adequate examination that complies with the directives of the June 2012 remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

The Veteran contends that currently diagnosed hidradenitis was incurred during or caused by active service.  Specifically, he asserts that the hidradenitis may have been caused by his exposure to Agent Orange.

The service treatment records show that the Veteran was treated for a cyst on his thigh in October 1969.  His March 1971 separation examination report is negative for any complaints or diagnoses of a skin condition.  

The Board first remanded the claim in January 2010 to obtain a VA compensation and pension examination to assist in determining the etiology of the hidradenitis.  Specifically, the examiner was asked to render an opinion on the relationship between the Veteran's current condition and in-service thigh cyst, and the relationship between the Veteran's current condition and his in-service exposure to Agent Orange.  The Veteran was afforded a February 2010 VA examination; however, the examiner was unable to provide an opinion as to whether there was a relationship between the current hidradenitis and active service, without resorting to mere speculation.  

The Board remanded the claim again in June 2012 to obtain an addendum opinion, after finding that the February 2010 VA examination was inadequate.  Pursuant to the June 2012 remand instructions, the Veteran was afforded a July 2012 VA examination.  The VA examiner was specifically instructed to address whether the Veteran's hidradenitis was caused by his active service, and the alternate theory of causation by Agent Orange exposure.  In addition, the VA examiner was instructed to provide a rationale for her opinion regarding both theories of causation.  

After examining the Veteran, the July 2012 VA examiner briefly described both the history and the current condition of the Veteran's hidradenitis.  The VA examiner then stated, "This is not a condition associated with Agent Orange exposure."  Contrary to the June 2012 remand instructions, the VA examiner did not address whether the hidradenitis was caused by active service.  Specifically, the VA examiner did not address the question of whether the Veteran's current hidradenitis is related to the documented thigh cyst found in service.  Additionally, the VA examiner did not provide a rationale for her opinion that the hidradenitis was not caused by Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA dermatology examination, conducted by an appropriate medical professional, and not the physician who conducted the July 2012 VA examination, to ascertain the current nature and etiology of any skin disability.  The examiner should be requested to: 

a.  Indicate by diagnosis all skin disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed skin disability, including hidradenitis, had its onset in service or is otherwise related to service.  

The examiner should specifically comment on whether there is a relationship between the current skin disorder and the thigh cyst documented in October 1969, and should provide an explanation for the opinion reached.  

c.  Next, the examiner should render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed skin disability, including hidradenitis, was caused by or aggravated by exposure to Agent Orange during service.  The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the supplemental statement of the case prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

